NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 14 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAVID HAKIM; et al.,                            No.    18-55674

                Plaintiffs-Appellants,          D.C. No.
                                                2:15-cv-05633-JVS-PLA
 v.

MURANO, INC., AKA Urban Mall, a                 MEMORANDUM*
California corporation; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    James V. Selna, District Judge, Presiding

                      Argued and Submitted October 7, 2021
                              Pasadena, California

Before: GRABER and CHRISTEN, Circuit Judges, and ZOUHARY,** District
Judge.

      Plaintiffs David Hakim; San Julian Discount Mart, Inc.; and Mybecca, Inc.;

timely appeal the dismissal of their trademark action. Reviewing for abuse of

discretion, Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986), we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Jack Zouhary, United States District Judge for the
Northern District of Ohio, sitting by designation.
      The district court did not abuse its discretion in dismissing the action under

Federal Rule of Civil Procedure 41(b). See Henderson, 779 F.2d at 1423

(explaining the factors that we consider in evaluating whether dismissal was

appropriate). Following a history of non-compliance with pre-trial deadlines, the

district court’s orders, and the local rules, the district court vacated the trial and

ordered the parties to attend twelve hours of conferences. The district court twice

warned Plaintiffs that their failure to file a fresh pre-trial order on time could lead

to dismissal. Despite those warnings, Plaintiffs did not comply with the deadline

that the district court had set for a new pre-trial order. Nor did Plaintiffs comply

with the district court’s order that Plaintiffs’ lead counsel be present for

discussions with Defendants’ lead counsel. Although public policy favors

disposition of an action on the merits, on this record, Plaintiffs’ pattern of non-

compliance foreclosed any assumption that more time and more effort would have

been fruitful.

      Plaintiffs correctly point out that the district court similarly warned

Defendants that their counterclaims were subject to dismissal and that Defendants,

too, contributed to the delay and failed to cooperate. Defense counsel stipulated on

the record, at oral argument, that Defendants will dismiss all counterclaims, with

prejudice. Therefore, we need not decide whether the district court abused its

discretion by not dismissing the counterclaims when it dismissed the complaint.


                                            2
      Because the district court did not abuse its discretion in dismissing the

action, we need not and do not reach any other issues raised on appeal.

      The dismissal of the Complaint with prejudice is AFFIRMED.

Defendants shall promptly dismiss on the district court docket all

counterclaims with prejudice, after which this case will be closed.




                                          3